The relator filed his application for writ of habeas corpus in the Criminal District Court No. 2 of Dallas County, alleging that he was illegally restrained of his liberty by the sheriff of Dallas County, Texas. *Page 501 
There is no statement of facts, nor are there any bills of exceptions, accompanying the record. The order of the court remanding the relator to the custody of the sheriff of Dallas County recites that the court examined the writ of habeas corpus and the return made thereon by the sheriff of Dallas County, together with all papers and documents attached to the return, and that the court heard the testimony offered by each side, and that it appeared the relator was held by the sheriff of Dallas County for the authorities of Nolan County to answer an indictment charging the relator with forgery and knowingly passing a forged instrument. The relator was admitted to appearance bond in the amount of $750.00, and remanded to custody pending the making of such bond. No attack is made on the amount of the bond fixed.
The judgment of the trial court is affirmed.